241 P.3d 1220 (2010)
Tammy BENNETT, individually and as the personal representative of the Estate of Shawn Manning, a developmentally disabled child, Petitioner,
v.
SEATTLE MENTAL HEALTH, a health care provider; Dr. Meredith A. Fine, a health care provider; and Albertsons, Inc., a corporation doing business in the State of Washington, Respondents.
No. 83320-6.
Supreme Court of Washington.
October 6, 2010.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Madsen and Justices Alexander, Chambers, Fairhurst and Stephens, considered at its October 5, 2010, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted and the case is remanded to the Court of Appeals Division One for reconsideration in light of Waples v. Yi, 169 Wash.2d 152, 234 P.3d 187 (2010).
For the Court
/s/ Madsen, C.J.
Chief Justice